United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON/SONY
1940 Duke Street
Alexandria, VA 22314


In re Application of JUN NISHIKAWA
Application No.: 16/628167
Filed: January 02, 2020
Attorney Docket No: 526612US
For:  IMAGE DISPLAY DEVICE AND PROJECTION OPTICAL SYSTEM
::::::
:



DECISION ON PETITION
UNDER 37 CFR 1.181



This is a decision on the petition filed under 37 CFR 1.181(A)(3), filed on October 18, 2021, requesting the consideration of documents CN103782222A, CN104834094A and JP 2015127755A in the IDS filed on September 29, 2021.  

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the Examiner considered CN103782222A, CN104834094A and JP 2015127755A in the IDS filed on September 29, 2021 in the communication mailed to Applicant on November 10, 2021.  

Therefore, the petition is dismissed as moot, as the relief requested has already been provided. 

Any questions regarding this decision should be directed to Toan Ton, Supervisory Patent Examiner, at 571 272 2303.


__/TASHIANA R ADAMS/ Director, Technology Center2800_____________________________
Tashiana Adams, Director 
Technology Center 2800
Semiconductors, Electrical and Optical Systems and Components

TA/tt:lf  /LEE A FINEMAN/